FAIRCHILD, Circuit Judge
(dissenting).
I respectfully dissent. It is conceded that plaintiffs are entitled, under Illinois laws, to at least a portion of the information they seek. The dispute is whether the defendants supply it .in printed form or in computer readable form. Taking the averments of the complaint as true, it appears that defendants have and are able to supply the material in the desired form at nominal expense to the public treasury, for which plaintiffs offer reimbursement; that plaintiffs’ endeavor as political independents to exercise first amendment rights was substantially burdened by the greater expense of using the printed form of the material. Although there is no claim that defendants supply the computer readable form of material to the established political organizations, there lurks the likely fact of life that these organizations have no comparable need for it.
If there be facts establishing constitutionally adequate reasons for defendants’ insistence on delivering the information only in printed form, defendants have not pleaded them.